& WwW WV

So O© NY DR WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-01868-RSL Document 48 Filed 10/15/19 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SUSAN PEDER, for herself and as assignee of
the CHAPTER 7 BANKRUPTCY ESTATE OF

X10 WIRELESS TECHNOLOGY, INC., No. 2:17-cv-01868 RSL
Plaintiff, JOINT STIPULATED MOTION AND
ORDER FOR DISMISSAL
v. WITH PREJUDICE

SCOTTSDALE INDEMNITY COMPANY also
doing business as SCOTTSDALE NOTE ON MOTION CALENDAR:
INSURANCE COMPANY, an insurer OCTOBER 15, 2019

authorized by the Washington insurance
commissioner, and FREEDOM SPECIALTY
INSURANCE COMPANY, an insurer
authorized by the Washington insurance
commissioner,

Defendants.

 

 

 

 

Plaintiff Susan Peder and Defendants Scottsdale Indemnity Company and Freedom
Specialty Insurance Company, by and through their undersigned counsel of record, jointly move
for dismissal of this action, and all claims and counterclaims arising out of the same subject
matter that were or could have been asserted in this action, with prejudice and without an award

of costs or expenses to either party.

JOINT STIPULATED MOTION AND-+PROPOSEPT ORDER FosTER GARVEY PC
FOR DISMISSAL WITH PREJUDICE - 1 1111 THIRD AVENUE, SUITE 3000
No. 2:17-cv-01868 RSL SEATTLE, WASHINGTON 98101-3292

PHONE (206) 447-4400 Fax (206) 447-9700

FG:53527004.1

 
mo Oo YN DO A FSF YW NO =

RN NO NR NY RN RD NR nme
Nn A FF W NY §|§ FD DO Oo ITF HR WA BR WOW NH KF CF

 

 

Case 2:17-cv-01868-RSL Document 48 Filed 10/15/19 Page 2 of 4

DATED this 14th day of October, 2019.

JOINT STIPULATED MOTION AND fPROPOSEBT ORDER

FOR DISMISSAL WITH PREJUDICE - 2
No. 2:17-cv-01868 RSL

FG:53527004.1

s/ Bradley W. Hoff

Bradley W. Hoff, WSBA #23974
Jason R. Donovan, WSBA #40994
FOSTER GARVEY PC

1111 Third Avenue, Suite 3000
Seattle, Washington 98101-3292
Telephone: (206) 447-2911
Facsimile: (206) 749-1953

Email: bradley. hoff@foster.com

j-donovan@foster.com

Attorneys for Plaintiff

s/ Daniel F. Shickich

Geoff Bridgman, WSBA #25242

Daniel F. Shickich, WSBA #46479

OGDEN MURPHY WALLACE PLLC

901 Fifth Avenue, Suite 3500

Seattle, Washington 98164-2008

Tel: (206) 447-7000

Facsimile: (206) 447-0215

Email: gbridgment@omwlaw.com
dshickichjomwlaw.com

Attorneys for Defendants Scottsdale
Indemnity Company and Freedom Specialty
Insurance Company

FOSTER GARVEY PC
1111 THIRD AVENUE, SUITE 3000

SEATTLE, WASHINGTON 98101-3292
PHONE (206) 447-4400 Fax (206) 447-9700

 
> YB Nw

o Co NN DO A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01868-RSL Document 48 Filed 10/15/19 Page 3 of 4

ORDER
IT IS SO ORDERED.

th
DATED this 2> day of Oe bu 2019.
fe .

 

The Honorable Robert S. Lasnik
United States District Judge

JOINT STIPULATED MOTION AND PROPOSED} ORDER FOSTER GARVEY PC
FOR DISMISSAL WITH PREJUDICE - 3 1111 THIRD AVENUE, SUITE 3000
No. 2:17-cv-01868 RSL SEATTLE, WASHINGTON 98101-3292

PHONE (206) 447-4400 Fax (206) 447-9700

FG:53527004.1

 
